Citation Nr: 1538387	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005, May 2009 to June 2010, and from August 2014 to June 2015.  He also had other various periods of unverified service.  His awards and decorations include a Combat Infantryman Badge (CIB).  

This appeal to the Board of Veteran's Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied entitlement to service connection for TBI.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals) in June 2012.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

This appeal has been processed utilizing the Veteran Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's assertions of being involved in improvised explosive device (IED) explosions during his deployments to Iraq are credible and consistent with the nature and circumstances of his service.

2.  The Veteran currently has a diagnosed mild TBI, and the credible lay assertions and uncontradicted medical opinion and other evidence collectively indicate that the Veteran's mild TBI is the result of his combat service-specifically, his exposure to IED explosions during his deployments in Iraq.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a TBI are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.31 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for a TBI, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran contends that he is entitled to service connection for TBI.  He asserts that this injury was incurred during his deployments to Iraq in 2004 and 2010.  His Form DD-214 and service personnel records reflect receipt of awards and decorations including a Combat Infantryman Badge.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In a the case of a Veteran who engaged in combat with the enemy in a period of war, service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation and, to that end, VA shall resolve every reasonable doubt in favor of a veteran.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).

The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012.  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that competent, probative evidence supports a finding that the Veteran suffers from a TBI as a result of IED explosion exposure.

Although there is no documented in-service injury or event, the Veteran clearly served in combat; as indicated on his two Form DD-214s, while serving in support of Operation Iraqi Freedom (OIF) as an Indirect Fire Infantryman, he was awarded the Combat Infantry Badge.  Moreover, in the report of the Veteran's April 2010 Post-Deployment Health Assessment (PDHA), he reported blast exposure and was referred for a TBI based on the results of the PDHA.  Such is clearly indicative of alleged combat exposure during his service.  Further, the Board finds no reason to question the veracity of the Veteran's assertions of in-service IED explosion exposure.

Thus, the Board Veteran's assertions regarding IED explosion exposure and service are accepted as credible and consistent with the circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette, supra (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, although injury associated with the Veteran's combat service is essentially conceded, there must still be medical evidence etiologically linking the Veteran's IED explosion exposure to a current TBI diagnosis.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine  at 522-23.

In this regard, the record contains one medical record that that provides sufficient evidence of both a diagnosis of current disability, and a positive opinion as to nexus between that disability and service.  On June 2010 VA neurological disorders examination, the examiner diagnosed the Veteran with a mild TBI based on the Veteran's reported history.  The Veteran described two incidents in which he reported IED explosion exposure in 2004 and 2009.  The Veteran indicated to the examiner that during his first deployment to Iraq in 2004 ,he was exposed to an IED explosion, approximately 20-25 meters away from the Veteran's Humvee.  The Veteran reported that he felt the wave of the explosion through the window and it "threw him back into his seat."  The Veteran indicated that he was uncertain if he lost consciousness, but that the incident "rang [his] bell."  The examiner noted that the affects lasted less than an hour, and hat the Veteran began to experience tinnitus which has not subsided, but that the Veteran suffered no amnesia.  Ultimately, the examiner diagnosed the Veteran with a mild TBI "based on the patient's history of blast event leading to brief episode (approx. 1 hour) alteration of consciousness in 2004."  Notably, this is the only medical evidence of record to address diagnosis and etiology; there is no contrary evidence or opinion of record.  

Significantly, the opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions.  The fact that the physician relied, in part, on the Veteran's lay assertions does not diminish the probative value of the opinion unless the lay statements are deemed not credible.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Such is not the case here.  Thus, the Board finds no adequate basis to reject this supportive opinion, and, thus, has accorded it significant probative weight with respect to establishing the nexus element of the claim for service connection.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the RO denied the Veteran's claim for service connection for TBI based, at least in part, on the absence of a current diagnosis of TBI and specific residuals of a TBI.  However, the June 2010 VA examiner clearly diagnosed the Veteran with a "mild TBI" and, in characterizing the TBI, attributed such to the IED explosions that the Veteran experienced while in service.  While the Veteran's TBI was found to be without sequelae by the examiner, in the Board's judgment, that comment actually goes to the question of evaluation (rating) of a disability, rather than the questions of diagnosis and etiology that are critical requirements for an award of service connection.   See 38 C.F.R. § 4.31.  

The Board thus finds that, given collective other evidence of record-notably, clear evidence of combat service, and competent and credible assertions of an injury therein, complaints referable to and diagnosis of TBI, as well as the medical opinion evidence relating current TBI to the in-service IED explosion exposure-a remand of this matter for the purpose of obtaining further (negative) medical opinion is unnecessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  At a minimum, the collective medical opinion and other evidence indicates that the Veteran at least as likely as not has a current TBI residual to the in-service IED explosion exposure, warranting application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, supra.

Therefore, given the totality of the evidence, to particularly include the lay evidence and the VA examiner's statements, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for a TBI are met.




ORDER

Service connection for a TBI is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


